Citation Nr: 1014732	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 
19, 1997, for the grant of service connection for paranoid 
schizophrenia.

2.  Whether the Veteran is competent for the purpose of the 
receipt of direct payment of Department of Veterans Affairs 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to 
service connection for paranoid schizophrenia in November 
1970, which was most recently denied in an unappealed June 
1994 rating decision.

2.  On November 19, 1997, another application to reopen the 
claim of entitlement to service connection for paranoid 
schizophrenia was received by the RO; no communication or 
medical record following the June 1994 rating decision, and 
prior to the November 19, 1997, application, may be 
interpreted as a formal or informal claim of entitlement to 
service connection for paranoid schizophrenia.

3.  The Veteran suffers from paranoid schizophrenia and 
polysubstance abuse, and lacks the mental capacity to 
contract or manage his own affairs, including disbursement of 
funds without limitation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 19, 
1997, for the award of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 
(1996), 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2009).

2.  The Veteran is not mentally competent for VA benefit 
purposes.  38 C.F.R. § 3.353 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's paranoid schizophrenia claim arises from his 
disagreement with the effective date following the grant of 
an increased evaluation. Thus, VA has no duty to notify him 
of this downstream effective date issue.  See VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (2004).  Further, because the 
application of the law to the undisputed facts is dispositive 
of this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).

With respect to the Veteran's competency claim, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA's duties  to notify and assist do not apply to cases 
where the Veteran is seeking restoration of competency to 
handle the disbursement of VA funds.  See Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006).  

Earlier Effective Date

The Veteran argues that an effective date earlier than 
November 19, 1997, is warranted for his paranoid 
schizophrenia.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, with respect to the Veteran's paranoid 
schizophrenia claim, the basic facts are not in dispute.  The 
Veteran initially filed a claim for service connection for 
paranoid schizophrenia in November 1970.  That claim was 
denied in a December 1970 rating decision.  The Veteran filed 
a notice of disagreement in March 1971, but the Board upheld 
the RO denial in February 1978 after the Veteran failed to 
report to scheduled examinations.  The Veteran filed to 
reopen his paranoid schizophrenia claim in November 1984, but 
it was denied in March 1985 and October 1985 rating decisions 
of which the Veteran was notified but did not appeal.  He 
filed to reopen the claim in October 1993, but the RO again 
denied the claim in a June 1994 rating decision.  Although he 
filed a notice of disagreement in September 1994, he did not 
file a timely substantive appeal following issuance of the 
statement of the case.  These decisions are final.  See 38 
U.S.C.A. § 7104.  The effect of that finality is to preclude 
an award of an effective date prior to that denial.  

Based on the foregoing, any effective date awarded in the 
present case must necessarily be after September 1994 (the 
date of the final unappealed RO denial).

The Board will now consider whether the Veteran is entitled 
to an effective date after the final unappealed RO denial in 
September 1994 and the date he filed the application to 
reopen the paranoid schizophrenia claim on November 19, 1997.  

First, since he filed the claim on November 19, 1997, that 
date serves as the date of claim.  Although the evidence of 
record does not reveal an exact date upon which the 
entitlement arose, the Board notes that such information is 
not required in order to conclude that the November 19, 1997, 
date selected by the RO is the earliest possible effective 
date.  Specifically, even if entitlement arose prior to 
November 19, 1997, the date of claim would still be the later 
of the two.  

Next, the Board has considered whether any evidence of record 
after the last unappealed RO denial on June 8, 1994, but 
prior to November 19, 1997, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2009).

After reviewing the record, the Board concludes that there 
were no testimonial documents submitted between June 8, 1994, 
and November 19, 1997, indicating an intent to reopen a claim 
of entitlement to service connection for paranoid 
schizophrenia.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the Veteran's November 19, 1997, claim was not pre-
dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a 
basis for finding that his claim, be it formal or informal, 
of entitlement to service connection for paranoid 
schizophrenia was filed earlier than November 19, 1997. 38 
C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently-assigned effective date of November 19, 
1997, for paranoid schizophrenia is appropriate and there is 
no basis for an award of service connection prior to that 
date.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.

Competency

Under the law, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including the 
capacity to manage disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c).  Determinations relative 
to incompetency should be based upon all evidence of record 
and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.  There 
is a presumption in favor of competency, and where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his or her own affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  See 38 C.F.R. § 3.353(d).

Based on a careful review of the medical evidence, the Board 
finds that the Veteran is not competent to handle the 
disbursement of VA funds without limitation.  In reaching 
this determination, the Board observes that the medical 
professional who conducted his May 2003 VA mental disorders 
examination concluded that the Veteran is not competent to do 
so.  The examiner noted that the Veteran's behavior was 
considerably influenced by delusions and hallucinations.  
Moreover, while VA treatment records dated as recently as 
August 2009 show some improvement in his psychiatric 
condition, they do not demonstrate that the Veteran is 
competent to handle the disbursement of VA funds.  Thus, a 
remand is not required to obtain a new VA mental disorders 
examination solely due to the passage of time.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In this regard, treatment records reveal that the Veteran has 
a long history of paranoid schizophrenia and polysubstance 
abuse.  As of August 2008, his longest sustained abstinence 
from alcohol, cocaine, and marijuana was approximately three 
months.  When asked to describe the effects his drug use has 
had on his finances, the Veteran replied that, "I spend 
everything I get."  

The Board acknowledges that an earlier VA examiner concluded 
that the Veteran was competent to handle his own funds in 
November 1997, despite noting that he was "seriously 
impaired" and prone to hallucinations and delusions.  
However, the evidence suggests that the Veteran's psychiatric 
state has deteriorated since that time.  For instance, the 
November 1997 examiner assigned the Veteran with a Global 
Assessment of Functioning (GAF) score of 41 (indicative of 
serious symptoms or impairment), while the May 2003 examiner 
assigned him a GAF score of 30 at its highest level 
(indicative of behavior considerably influenced by delusions 
or hallucinations, at best).  

Thus, the Board finds that in view of the essentially 
uncontroverted medical evidence bearing on the Veteran's 
inability to manage the disbursement of his VA funds, the 
evidence clearly and convincingly favors a finding that the 
Veteran is mentally incompetent for VA benefit purposes.


ORDER

An earlier effective date for the grant of service connection 
for paranoid schizophrenia is denied.

As the Veteran is not competent to manage his own financial 
affairs without limitation, entitlement to direct payment of 
VA benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


